DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-7, 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The Prior Art of Record fails to teach nor suggest the claimed combination of a storage system comprising: a plurality of controllers, each including an arithmetic unit, a memory which is connected to the arithmetic unit and in which a cache area is set, and an interface connected to the arithmetic unit; and a plurality of storage drives, wherein a first cache area and a second cache area are set in each memory, wherein the controllers store pace-table management information including memory access attributes indicating whether a read or a write is permitted to a corresponding physical memory address, wherein the first cache area is an area to which data written by the plurality of storage drives is permitted, and the second cache area is an area to which data written by the plurality of storage drives is not permitted, in combination with  wherein in a case where the plurality of controllers duplicate data stored in the cache area into a cache area of another controller for redundancy, the plurality of controllers causes the data to be redundant in a second cache area of the Page 2 of 12Serial No. 16/568,314Amendment filed May 19, 2021Responsive to Office Action mailed March 4, 2021another controller in a case where the data is stored in the first cache area, and causes the data to be redundant in a first cache area of the another controller in a case where the data is stored in the second cache area, wherein a first controller of the plurality of controllers is configured to: determine .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang [US 9,785,355]; NVM Express Controller for Remote Access of Memory and I/O Over Ethernet-Type Networks.  Discloses prioritized NVMe commands over networks [Abstract].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207.  The examiner can normally be reached on 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIDYS ROJAS/Primary Examiner, Art Unit 2133